Case 1:20-cr-00040-BAH Document 221-1 Filed 05/28/21 Page 1 of 8




                 Exhibit 1
                     Case 1:20-cr-00040-BAH Document 221-1 Filed 05/28/21 Page 2 of 8
                                                   20/00553
                                                             No. _ _ _ _

                                              nitetr States of cAuterica




                                                    DEPARTMENT OF STATE

    To all to Whom tlFzt preen-As shall conu, 6tertirtg:
                      Trrtilg That

     whose name is subscribed to the document hereunto annexed, was at the time
                                               Acting Chief, Records Services Division,
    of subscribing the same
                        Passport Services
                                                                       , Department of State, United States

    of America, and that full faith and credit are due to his acts as such.




                                                                                 Michael R. Pompeo
                                                    Pin testimony failertof, I

                                                           Secretary of State, have hereunto caused the seal of the

                                                    Department of State to be affixed and my name subscribed by the

                                                    Authentication Officer of the said Department, at the city of
                                                                                                         13th
                                                    Washington, in the District of Columbia, this
                                                                March                      20
                                                    day of                          , 20



                                                                          /Yee/Add
                                                                                                           Secretary of State.


Issued pursuant to RS 161.5 USC 22. RS
                                                                     By
203.5 USC 158: Sec: 1 of Act of June 25.
1948. 62 St. 946. 28 USC 1733: 5ec:4 of                                            Authentication Officer, Department of State
Act ofMay 26, 1949, 63 St. III, 5 USC 151c;
and Secs. 104 and 332 of Act of June 27,
1952 66 St. 174 and 253, 8 USC 1104, 1443,                                                                             GOVERNMENT
and 5 USC 140.                                                                                                           EXHIBIT

                            This certificate is not valid if it is removed or altered in any way whatsoever               500-2
                                                                                                                     20-CR-040 (BAH)
                                                                 00035121
      Case 1:20-cr-00040-BAH Document 221-1 Filed 05/28/21 Page 3 of 8
                                                          United States Department of State

                                                           Washington, D. C. 20520




TO WHOM IT MAY CONCERN:

       I,                  Acting Chief, Records Services Division, Office of
Technical Operations, Passport Services Directorate, United States Department of
State, certify under penalty of perjury that, as Acting Chief of the Records Services
Division, I am the custodian of the passport files.

       I further certify that: 1) the passport records attached hereto and listed
below, consisting of four pages, are true copies of the original records in the
custody of the Passport Services Directorate of the United States Department of
State; 2) I am the custodian of these files, and 3) the records attached to this
certificate were:

   A. Made at or near the time of the issuance of a passport, or the occurrence of
      the matters set forth therein, by the person executing the record with
      knowledge of the information provided therein;

   B. Kept in the course of regularly conducted activity under the authority of the
      Secretary of State to grant and issue passports; and,

   C. Made during the regularly conducted activity as a regular practice under the
      authority of the Secretary of State to grant and issue passports.

          1. Application for United States passport           issued to
             Jessica Johanna Oseguera Gonzalez on January 3, 2006, by the
             United States Department of State.




                                 SBU -PRIVACY OR PH
                                      00035122
       Case 1:20-cr-00040-BAH Document 221-1 Filed 05/28/21 Page 4 of 8




                                           - 2-

          2. Application             for United States passport book
             and passport card             issued to Jessica Johanna Oseguera
             Gonzalez on January 4, 2016, by the United States Department of
             State.




      I further state that this certification is intended to satisfy the following
provisions:

   •   Rule 44, Federal Rules of Civil Procedure
   •   Rule 27, Federal Rules of Criminal Procedure
   •   Rule 902, Federal Rules of Evidence, under Title 28, United States Code
       Annotated

                                       Sincerely,



                                              Acting Chief
                              Records Services Division
                            Office of Technical Operations
                                   Passport Services

                           Date:        MAR 12 2020




                                   SBU -PRIVACY OR PII
                                        00035123
                                      Case 1:20-cr-00040-BAH Document 221-1 Filed 05/28/21 Page 5 of 8
                                                                 US DEPARTMENT OF STAY F                                                                                                      CIMIBAPPROVAL NO VI160101
                                                                                                                                                                                             • axesearwaisi€ osarmiti
                                                   APPLICATION FOR A US PASSPORT                                                                                                               raosismotiosinoli Sir PuitarimPiK611

WARNING r                                                       *wiltully in passport applications. -
affidavits 01      •I    I         I  1     •11CAS t51.11 . •  'herewith, are punishable by f1•
imprIsonmerii i.       I                   0 USC 100 lEi JSC 1542 anI': 9 USC 1821 Al,
mutilation of I. • . •,                 Kian1 to this appliosbon is punishat         fin rir:Por ellPh=
under the provisions of 18 USC 1543 The use cite passport m                      , I ,,,, 1. • i rrris coplair,uu
 therein or orf the passport regulations is 1,11,—,,,tbleh Time and/or ifrt.ri,i r iii          . 18 USC lrida
 Al statements arid dof-:', imams are          •                     I   Ca VOri                                                                                              v„ Lilo yr.            testi,
                                                                                                                                                                                                     Date
                                                                                                                                                                    [30'0D CloODP

Last
            o                                                                      -/          r   Suffix (Jr Sr III}

                                                                                                                                                                I
                                                                                                                                                                    End 0

                                                                                                                                                                               eiBsrthjLi
First                                                                        Middle
                                     C_ C                                                              ‘AC4v1 ev(
                                              Place of Birth                                                               c al Security Nuns                                 -. rIklien Registration No
                                                                                                                            tax               etr,   Pasineniaan Pro ii                11 alPiVaablo)




                                                                                       I   1. I
                                                                                       COOL                           1,A,PccUlliOn                                                          Employer
    Foal             indult'
      5          0     5              v Lt-w‘
 12.
                                                                   Street. ,' RFD QftPost Orros Boa ,33

                                                                                       3 W°          -62




                                                                                                                             Iii Iiirr     r•t•


                                                                   14. Permanent Address or Residence (if same OA mailing address writ " Same As Above" j
                                                                                                                                                                                                            = jairompaamir
                                                                   Street RFD 0                iDt.) NO.   1.11 1   1. •                                                                                   Apartment 0
                                                                                                                                                                                                       j
                                                                         -,,ec7D,(42 ex_                                           ' •k.

                                                                                                                                                                                                              9 2. c....jR
                                                                                                                                                                    Stale                              I   'ip Code    _
                                                                                                                                                                                       A
                                                                    is



 17 Have you ever applied for pr been issued a YES                                                                                                    complete            M
                                                                                                                                                                   remaining items in bloc* at/ and submit
    US passp9rty-      -                                                                                                                                ant passport

 t'4Liflkj.1 1 1 '4 1. •       f01.1r most   recent passport     was iSSUed                                                   , SIAM 01                  .'                   I,
                                                                                                                                                                                     Lot.t       other C 1 '1
                                                                                                                                                                                                            4              ) ,)
                                              --J11-ec:{   1 2                     _       t
                        1-.sary-lt. number.                                                                                       Approximate data your most recant US
                                                                                                                                  passport was issued or date you applied,                                    t AL
                                             • •
 18 Travel Plans
 'I k of TriP iner•aayvvi.                                         !Length of Trip                                    Countries to be Visited



 Spouse's or Former Spouse a Full NBITte                                                                                                             la *our spouse ,ior forme,/ spotAel a US citizen?
                                                                                                                                                                           YES El NO                       El
 Date of Birth                                       I Place of Birth                                      Dated Most                                                                 Widowed'       El Divorced?          El
                                                                                                           Recent Marriage                                                         • 4•31ve Oak



                                                            2)                                                                                                                          4)

 Mit                                                                                                                                                                                                                    Pot' ,    .i   1
41112004


                                                                                                                00035124
                             Case 1:20-cr-00040-BAH Document 221-1 Filed 05/28/21 Page 6 of 8
 NAME OF APPLICANT it asi I                                      modo                                                                                     ; Date of Birth krrintdr1;yrry

              c_k-r1/3414                                        tt• E              i         cicc          J jii C yçic                                  1
      • Parental Information

 1,em                                                                                                I Middle
  _ traatt_                 '\ict lt               • ,                     Ai, I.       tlIdct

 Las'                                                        First .                                  Middle
                                                                      rkAn                                                                                                                                   )
        k veer                   -111k-                       y

 22. Emergency Contact
 Name                                                                                                           ! siTev
                                                                                                                    t
                                                                                                                        ff p
                                                                                                                        / '
                                                                                                                                    --
                                                                                                                                         1,, it                   C--
 kialnLa                                       ,                                                                        State                                           Zio Code.
                    Y                                                                                                                    A
 Telephone                                                                          e         Addrest--                                               Resat -311,3i it
                                                         I   (    r                                                                                                             I   I


                                                                                                                                                                                                                  r•
      (STOP!)                   DO NOT SIGN APPLICATION UNTIL REQUESTED TO DO SO BY PERSON ADMINISTERING OATH.                                                                                                    — 1
                                                                                                                                                                                                                     .71
Meath & Signe
                                    nf penury that I am a United States citizen and have nat.            acquiring United States cazenship. performed any of the acs
    I     •                            on the rovers* of tills application form (unless explaruii. r .-tatenvint Is tlrhedi solemnly swear for affirm) that the statemenhtn
                                                                                                        ,•:., 6I 16 6                                                   c-X-61
 mid          1-                    aro true and wood and the photograph attached is a in 4,,

                                                                                                                   Applicant's Or Father's identifica ion Information
                                                                                                                            ylle DorunAmt                               issue Date
                               nt's Signature                    age 14 and older
                                                                                                                  1 - 1 Driver's 1,,itainse                           ta,th-44,"ittc2
                                                                                                                  r —/Pi.isspon
 X
                                                                                                                      j        y kiitolihcabon                        Place of Issue
  Mother'silegal Guardian's Signature (it identifying minor)
                                                                                                                        t    I       cv               n
                                                                                                                   Name
                                                                                                                                 rP
                                                                                                                                itt L  .a                     c,-1,                     uU4'            iI
  X
   Fathersi'legal Guardian's Signature III kit1116111g nolo')                                                         N dotter
                                                                                                                   Motner'S Identification Information
        FOR ACCEPTANCE AGENT USE ONLY
                                                                                                                            Ltnie PCICrfilfri-elll                       issue Date
      Facnity Identification Number                                    i TS-1 u
                                                                      it                                          in Driver's License                                 Etipiratc.in Date
El Acceptaric e Agtnt, Faclitty Piaml!                             cation                                         El Paswon
  11 V 111'-4, la' 'LA -23' .iki                                   '1, 1:1C/i $ i                r -1,''          =
                                                                                                                        Military kienlIfitation
                                                                                                                        Mel 'Specify)
                                                                                                                                                                      Piece of Issue

 1-1 (Vice) Co          Sili USA,   Location
                                                                                                                   Nartte
                                                                                                                   IL) Number
 II Passport Services' Staff Agent
      Subscribed & sworn to (afforrntedi before me
                FOIA (b)(6)                                                                                                                                                   'UAL
                                                                                                   Date 1 -


For Issuing Office Use Only
                                                                                          ,
      Name as it appears on citizenship evidence.
Crliirth Certificate.               SR    CR         Sate--            F Ile Date:                               Issue Date:
                                                                                                                                                  ?            FOIA (b)(6)
JaVa-ssport                    Issue Date; ?/.3 iii!

      Replan       of Birth:    240 545 1350                      Issue Date:
                                                                                                                                                                        :JAN . la              d
 o NaturaltrustIon Certificate                 issue Data.                                      Cart, N.

 o CItizenshtp Certificate                     Issue Date.                                      pelt, 01
                                                                                                                                                              comussinv p           erone          -r
 o Diner:
      Seen & Returned

 ID Attached:

4 .20-11                                                                                                                                                                                                 Page 2 of 2.4



                                                                                                          00035125
                              Case 1:20-cr-00040-BAH Document 221-1 Filed 05/28/2100001646.0179
                                                                                     Page 7 of 8

                    • ' "LI S PASSPORT RENEWAL APPLICATION FOR ELIGIBLE INDIVIDUALS C*15 "A1Rril" ht)
                                                                                    OMB E vP,R.AriDlY SATE                                                                                         I ?A .-70it
                                                                           Please PrOnt LeibIy tisIng Btack ink Only                                                     catimatlo &ARDEN AC MIN
                                         A'Itm,.ion: Read WARNING on page 1 c, 4 , l!1.1' Intr... ,
                                    Please select the documents) for which you are apply -cri
                        U.S. Passport Book
                          0                                            0 U.S Passport Card                                      i Both
                      ire L t.-. pas-Fpc-r. -_aed IS gat val.i ta, mit-r.T' cx- al a - traa.1 Fr., .,, .                 . . lo I 01Ms:Mater%
                           lI 28 Page Book (Standard)                                 0 52 Page IDL.-:.4 .:',,I.in - ': I ,nclard)
              tell, his fia MOB IIPIOn is for Mow is Infrosssfy ran* obrosil thong so mann ssiOrr Pima sod • irommrvied '
                 apprterftvfre nava reilmotAh trSing 1E* idetinm .0 .s1111 P410 ,4
              1. Name t Fist
                                                                                                                                                   D     [11 0      El DP DOTS Code
                    OSEGUERA GONZALEZ                                                                                                           End.                          Exp.
              F tost                                                                                                      Middle


                    JESSICA                                                                                                JOHANNA
               2 Date of Birth (rrimiddiryyy)                          3. Sex               4 Place of Birth (City & State 4 in the L S . or Ctr? & ctitInf ,y OS el Is presently known
                                                                                F
                    07         23        1986                                  X)               SAN FRANCISCO, CA
               5. Sofia) Security Number                                 15.   mail Address (6, g. roy_ertsi4@darnoin oder)                            7, Primary Contact Phone Number

                                                                   /
                                                              V           CHICA JHOTMAIL .COM                                                           951-623-3817
8 Mailing Address: Lim.. I                             P0 Box. el LIFO


 2775 NEW CASTLE WAY
Address t ire 2 Clearly label Ai....1.ront. Company Suite. U14.1 13uNling. Floor In Care 04 or Attention it applicable. (e g ,                                      Care 01 • Jane Doe, Apr d 100i




City                                                                                             State         Zip Code                            Country. 0 outside the United States


 SAN JAC INTO                                                                                    CA                92583
.1. List all other names you have used. (Eva/vies Beth Name, Maiden, PreirrouS Marriage, Legal Name Change Atia'.:n arldttional pages rf needed;


                                                                                                              13
                                                           10. Passport Book andfor Passport Card InrformatIon
                                                             our name .15 printec on y.our most recent LI S passport book ancibr passport card

                                                             JESSICA JOHANNA OSEGUERA GONZALEZ
                                                           Most retell! passfr)rt Pool, number                                                                   Issue Cate imm'dd).yyy)

                                                                                                                                                                  01/03/2006
                                                           1.il rcent nassc,, ,nrt :ard nun'be'                                                                               iroovddryiryy)




                                                              I N.,m r Change Information (r'i!r                                   s creffarent then fast Li S passport book Or passpon card
                                                                          .        ma„ j ,j ,        Place of .Na-re Clarge f'Cly.'Sra;ot                        Date fmtnicid.'ywy)

                                                                       ;ed
                                                                                                     Reese sirtrot a caraNed copy (Photocopies ant not acceptant?

                                                                                        CONTINUE TO PAGE 2
                                           YOU MUST SIGN AND DATE THE APPLICATION IN THE PESIGNATED AREA BELOW
 I rieciage Under Density ci ceriurp cli 4 ne ledlmc) 1)1 MT S :Arlen cr                                              '          ' t,,taiss arc ho                       U S cAtizenihp ornaficr,„atry,
                                                                                                              . •I               n ;uniess expianaiory titrament cs attaatott),    -
 beriprmed any oldie acts tsleo under 'Acts or CD4164015. Cll page four at                       •
 on ens appocabon ens tram atroi corm& 3) I have not krogroingity end valltay                               :4We:orients    nriuded false documents n support at Ows ;topical •
             wit? OubapplicahoP Is Ugenune, c.Jrrent photograph of nrc, Und i I                               ono cride, sioo.1 tiC yea:rindti tege one of the riazruclions to



                                                                                                                                                  )z -31 - 2oic
                                                                                                                                                                        Das
 FOR ISSUING OFFICE ONLY                                                  OR             PAT apc SNI        I l'P I   L. 1-14      RP CD SAR
                                                                                                                                                                                               t
       Marriage Caldwell:,          Daft -41 MienapaPlisco Issued


   '   Court Order                  Data FitectiCoun:
                                                                                                                                                                 'ff•-14/M5
                                                                                                                                                       FOIA (b)(6)
 To:                                                                          if
 trothep,"IVC— 04 70                                    /006
       Ariseissi


For issuing Office OW,              Mk Fes                  ed Fee a     ,                                                                              mummumer  *DS 82 13 OH 2(41 3      I •
              (1.   •••
                                                                                                     00035126
                   Case 1:20-cr-00040-BAH Document 221-1 Filed 05/28/21 Page 8 of 8
                                                                                                              00001 646.01 80
Name of Applicalit if ast,'Firsi 8 Meddle)                                                                                 Date of Birth ffrerkfileyfrkyl

OSEGUE RA GONZALEZ ,                   JESSICA JOHANNA
12 Height      13. Half Color                id. Eye Color                 15_ Occupation                         16. Employer or School ;if l iroc,qhfc.

 Sft. Sin.      BROWN                        BROWN                          HOUSEWIFE            t                      f lite
17. Additional Contact Phone Numbers
                                                       tior-o       Goit
                                                       W                                                                           W orb

I g. Permanent Addr.ss It P 0 Box es fisted under Alago.ng Address or if residence is different from Marling Address_
            Poe URE, !No P 0. BoxI                                                                                                  AportrrIent'Und


         Sc 4 rirl                                                Z t 2        -
                                                                                                                Slate        Z p Coni-




1. Emergency Contact - Provide the information of a person not Provably with you to be corilacre-o in the event of an emergency
Name                                                              Address: Street/RFD # or P 0 Box                                                        t
ASUCENA OS EGUERA                                                  2775 NEW CASTLE
                                                              e                             Phone Number                Relationship

 SAN JACINTO                                           CA             92 582                951-203-0050                 AUNT
20. Travel Plans

Departure Dale eMinSWASTO       Ram Daft           ddtyyyy)        COMMIS lo bs *SW

  01 - oca- 204                    V I " 3C' 17 ell g-                 t'A<IM C 0

                                   STOP! YOU HAVE COMPLETED YOUR APPLICATION
                                       BE SURE TO SIGN AND DATE PAGE ONE




                                                                                                                111111111111111i1
                                                                                                                         • Ds g2 B os 1111 ,      '
                                                                                                                                                      -
                                                                           00035127
